DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint identification method, wherein a display module includes:
a screen
a fingerprint identification module, being corresponding to the screen and including a fingerprint sensing array; the fingerprint sensing array being composed of multi-row and multi-column fingerprint identification arrays, each fingerprint identification array being composed of multi-row and multi-column fingerprint identification units, wherein output terminals of the fingerprint identification units of the same column in each row of the fingerprint identification arrays are electrically connected to form multiple testing channels; and
a driving chip, being electrically connected to the fingerprint identification module; 
the fingerprint identification method including following steps of:
detecting a touch operation of a user on the screen when the screen is m a locked state, and acquiring a geometric center position of the touch operation, and obtaining a center position information;
getting a touch information of the touch operation;
determining whether the center position information is the same as the geometric center position of one of the fingerprint identification arrays and obtaining a judgment result;
getting a fingerprint image data according to the judgment result and the touch information; and
unlocking the screen when the fingerprint image data is consistent with a preset fingerprint data.
	Claim 10 is allowed for similar reasons as claim 1.  
Claims 2-9 and 11-18 are allowed for being dependent upon aforementioned independent claim 1 and 10, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0364439 A1 to Hu in view US Patent Pub. 2018/0211080 A1 to He et al (“He”).
As to claim 19, Hu discloses a display panel, including a fingerprint identification module (See Fig. 1), which includes:
a fingerprint sensing array (103), being composed of multi-row and multi-column fingerprint identification arrays (See Fig. 2B, 133; ¶ 0073-0074); and
each fingerprint identification array being composed of multi-row and multi-column fingerprint identification units (¶ 0073-0074).  

He discloses wherein the output terminals of the fingerprint identification units of the same column in each row of the fingerprint identification arrays are electrically connected to form multiple testing channels (See Fig. 2C; Abstract).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Hu with the teachings of He wherein output terminals of the fingerprint identification units of the same column in each row of the fingerprint identification arrays are electrically connected to form multiple testing channels, as suggested by He thereby similarly using known configurations for scanning fingerprint sensing arrays in the fingerprint sensing device of Hu.  
As to claim 2, He discloses wherein control terminals of the fingerprint identification units of the same row in multiple rows of the fingerprint identification arrays are electrically connected (See Fig. 2B; He discloses lines G1-G4 which electrically connect fingerprint identification units in the same row.  Fingerprint identification units in the same row are electrically connected to other fingerprint identification units in the same row for multiple rows.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624